                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

                               Plaintiff,
       v.                                                              Case No. 19-cv-1237-bhl


JASON DEBRUIN, et al.,

                               Defendants.


                                    DECISION AND ORDER


       Plaintiff Joshua Lee Vinson, Sr., is representing himself in this §1983 case. He is

proceeding on claims against five Racine police officers. On April 13, 2021, Vinson filed a motion

to compel, which asks the Court to order the records department staff at Columbia Correctional

Institution to allow him to view a flash drive that Defendants produced in discovery. Dkt. No. 86.

Vinson asserts that staff have been reviewing the flash drive for more than a month and that he has

not been allowed to view it. Vinson states that he does not want to respond to Defendants’ requests

for admission before viewing the flash drive.

       The Court will deny Vinson’s motion because institution staff are not defendants in this

case and therefore the Court is without jurisdiction to grant the relief he seeks. Further, as the U.S.

Supreme Court has acknowledged, courts are “ill equipped to deal with the difficult and delicate

problems of prison management,” so they afford “considerable deference to the determinations of

prison administrators who, in the interest of security, regulate the relations between prisoners and

the outside world.” Thornburgh v. Abbott, 490 U.S. 401, 407-08 (1989). The Court infers from

Vinson’s motion that institution staff want to review the flash drive Defendants produced before




            Case 2:19-cv-01237-BHL Filed 04/16/21 Page 1 of 2 Document 87
allowing Vinson to view it. Thus, even if records department staff were defendants, the Court

would not interfere with that decision.

       The Court encourages Defendants’ counsel to consider calling Columbia’s records

department in an effort to obtain an update on the flash drive review or to assist in moving the

review along so resolution of this case is not delayed. Further, the Court encourages Vison to keep

Defendants’ counsel informed.      He has provided good cause for not timely responding to

Defendants’ requests for admission. The Court trusts the parties will work together in good faith

to modify Vinson’s deadline to respond.

       THEREFORE, IT IS ORDERED that Vinson’s motion to compel Columbia

Correctional Record Staff to Allow Him to View Flash Drive (Dkt. No. 86) is DENIED.

       Dated at Milwaukee, Wisconsin this 16th day of April, 2021.

                                             BY THE COURT:

                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                2

          Case 2:19-cv-01237-BHL Filed 04/16/21 Page 2 of 2 Document 87
